             Case 2:21-cv-00190-RSM Document 13 Filed 04/27/21 Page 1 of 2




1

2                                                                                Hon. Ricardo S. Martinez
3

4

5

6
                               UNITED STATES DISTRICT COURT
7                        FOR THE WESTERN DISTRICT OF WASHINGTON
8                                       AT SEATTLE

9

10     CAITLIN R. DIETZ                                        No.: 2:21-cv-00190-RSM

11                           Plaintiff,
                                                              ORDER GRANTING JOINT MOTION
12                                                            FOR VOLUNTARY DISMISSAL
       vs.                                                    WITH PREJUDICE
13
       DANIEL J. YOUNGSMA, GARRISON
14     PROPERTY AND CASUALTY INSURANCE                         NOTED FOR CONSIDERATION:
       and USAA CASUALTY INSURANCE                             04/27/2021
15     COMPANY,
16                           Defendants
17

18
             This matter, having come before the Court on the parties’ Stipulated Joint Motion for
19
     Voluntarily Dismissal and having considered the foregoing motion, and the Court being full
20
     advised,
21
             IT IS HEREBY ORDERED that Plaintiff’s claims against all Defendants are dismissed with
22
     prejudice and without an award of fees or costs to any party.
23

24

25

      ORDER - 1                                                              DC LAW GROUP

                                                                     12055 15th Ave NE | Seattle, WA 98125
                                                                       Tel:206-494-0400 Fax: 855-494-0400
            Case 2:21-cv-00190-RSM Document 13 Filed 04/27/21 Page 2 of 2




1           Dated this 27th day of April, 2021.
2

3

4                                                 A
                                                  RICARDO S. MARTINEZ
5                                                 CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11   Presented by:

12    DC Law Group                                  Cruser, Mitchell, Novitz, Sanchez, Gaston &
                                                    Zimet, LLP
13

14    s/ Matthew Cunanan___________________         s/Timothy Mitchell_____________________
      Matthew Cunanan, WSBA #42530                  Timothy L. Mitchell, WSBA #57441
15    Attorney for Plaintiff                        Attorneys for Defendants

16

17

18

19

20

21

22

23

24

25

      ORDER - 2                                                      DC LAW GROUP

                                                             12055 15th Ave NE | Seattle, WA 98125
                                                               Tel:206-494-0400 Fax: 855-494-0400
